Title: From Thomas Jefferson to John Trumbull, 2 July 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris July 2. 1788.
          
          In mine of the 29th. June by the last post I inclosed you Mr. Grand’s letter of credit for £80. on Mr. Teissier. By your favor of the 25th. handed me to-day by Mr. Parker I see there is a probability that the carriage you had in view will not have been disposed of before the letter of credit reaches you, so that the opportunity of making the purchase will not be lost. I consulted with Mr. Parker about the best mode of bringing it. He sais that if a traveller comes in it, no duty is paid, and that there are very frequent occasions of sending it by travellers who for the use of the carriage to Paris will gladly undertake to deliver it here clear of all expence; that he himself shall go to London and return again to Paris in the course of six weeks, and will be glad to bring it. I think it best therefore to abandon the idea of sending it by water, and to wait for Mr. Parker, unless any known person shall be coming sooner, who will bring it clear of expence. I thought it necessary to mention this to you by this post. A box is arrived for me at the Douane which I presume to be from Stockdale. I give you abundance of thanks for all the trouble you take for me and am with very sincere esteem Dr. Sir Your friend & servt,
          
            Th: Jefferson
          
          
          
            P.S. Be so good as to receive the whole 80£ from Mr. Teissier. Should it not be all wanting for the carriage it will be ready for other purposes.
          
        